Exhibit 10.1

 

July 21, 2003

 

Charles K. Crovitz

 

Dear Chuck:

 

This letter confirms and constitutes the entire agreement between you and The
Gap, Inc. and all of its subsidiaries and affiliates (hereafter collectively
referred to as the “Company”) concerning the termination of your employment with
the Company (the “Agreement”).

 

1.    TERMINATION OF EMPLOYMENT:

 

a.    Resignation:    You hereby resign your employment with the Company,
including as an officer and/or director of the Company and its direct and
indirect subsidiaries, effective July 25, 2003 (the “Termination Date”). On or
before the Termination Date, you will be paid all your accrued and unpaid salary
and accrued and unused paid time off.

 

b.    Benefits:    Your current benefit plan coverages will end on July 31,
2003, including health, dental, disability and life insurance coverage. Under
federal COBRA laws, you may receive medical and dental benefits (at your own
expense) for up to 18 months after the Termination Date. Your participation in
ESPP, GapShare and Executive Deferred Compensation will end on the Termination
Date. Any cash balance you have in ESPP will be refunded to you without interest
approximately four to six weeks after the end of the month of the Termination
Date. A GapShare distribution form will be sent to you within 30 days of the
Termination Date. Four to six weeks after the Termination Date, you will begin
to receive distributions in the Executive Deferred Compensation Plan per your
election.

 

c.    Stock:    All unvested stock options will be canceled on the Termination
Date. All outstanding vested options must be exercised within three months after
the Termination Date.

 

d.    Company Property:    On or before the Termination Date, you agree to
return to Gap Inc. all company property, including all keys, building passes,
equipment, documents, materials or property of any description, or any
reproduction of such materials, containing or pertaining to any of the Company’s
Confidential Information, as defined in section 3a.

 

e.    Expenses:    You must reconcile all outstanding expenses by the
Termination Date.



--------------------------------------------------------------------------------

Charles K. Crovitz

July 21, 2003

Page 2

 

2.    THE COMPANY’S PROMISES TO YOU:

 

In consideration for the promises made by you in this Agreement, the Company
agrees to the following:

 

a.    Income Continuation:    The Company will continue to make bi-weekly
payments to you based on your current base salary ($550,000.00) and will
subsidize your COBRA medical premium (collectively “Income Continuation”), for
up to one year (“Income Continuation Period”), subject to the following
conditions: (1) prior to receiving any Income Continuation you must execute this
Agreement; (2) during the Income Continuation Period, you agree to abide by all
terms of this Agreement; (3) if you accept new employment or establish any other
professional relationship (e.g. a consulting relationship) for which you are
compensated during the Income Continuation period or if you breach any of your
obligations to the Company, Income Continuation payments will cease effective on
your acceptance or breach as described herein; and (4) you agree to inform the
Company within five days of your acceptance of new employment or other
compensated relationship. However, if you wish to enter into new employment or
accept other compensation, and the compensation (including salary, bonus, and
fees) you will receive is less than what you would otherwise receive as Income
Continuation, the Company, based on your request in advance, may consider and at
its sole option elect to continue to pay to you the difference between what you
would otherwise receive in Income Continuation payments and the new compensation
amount for the remainder of the Income Continuation Period.

 

b.    Bonus:    You will be eligible to receive the Executive MICAP bonus for
the first six months of the current fiscal year (ending August 2, 2003). The
occurrence of, amount and time for payment of such bonus, if any, will be
consistent with the terms and conditions of MICAP and determined on the basis of
the Company’s financial results. Payment for the bonus will be in September
2003.

 

c.    Financial Planning Assistance:    The Company will reimburse you for 50%
of the expense for your financial counseling currently provided by the AYCO
Company through July 31, 2004, provided you have made payment in full directly
to AYCO.

 

d.    Tax Withholding:    You acknowledge and agree that all payments made
pursuant to this Agreement shall be subject to withholding of all applicable
taxes.

 

3.    YOUR PROMISES TO THE COMPANY:

 

In consideration for the benefits described in section 2 above, you agree to the
following:

 

a.    Confidentiality and Trade Secrets:    You agree and acknowledge that
because of your position and employment with the Company, you have acquired
non-public information related to the Company and its operations (“Confidential
Information”). You acknowledge that Confidential Information constitutes
valuable, special and unique assets of the Company, access and knowledge of
which were and are essential to the performance of your duties during your
employment. Except as required to perform such duties, and except as required by
law or process of law (in which case you will provide at least ten business days
advance written notice



--------------------------------------------------------------------------------

Charles K. Crovitz

July 21, 2003

Page 3

 

and reasonable opportunity for the Company to object to any such disclosure),
you agree not to directly or indirectly (1) make use in any way of any
Confidential Information or (2) divulge, distribute or otherwise convey any
Confidential Information to any person or entity in any form. You also
acknowledge and agree that this obligation will survive and continue beyond the
Termination Date.

 

Confidential Information includes trade secrets and other confidential or
proprietary business, financial, technical, strategic, marketing, legal,
personnel or other information, whether or not your work product, in written,
graphic, oral or other tangible or intangible forms, including, but not limited
to strategic plans, specifications, records, data, computer programs, drawings,
diagrams, models, vendor or customer names or lists, business or marketing
plans, studies, analyses, projections and reports, communications by or to
attorneys (including attorney client privileged communications), memoranda and
other materials prepared by attorneys or under their direction (including
attorney work product), and software systems and processes. Any information that
is not readily or properly available to the public shall be considered to be a
trade secret and confidential and proprietary.

 

b.    Release:    You hereby release and discharge the Company, its current and
former officers, directors, employees, representatives, attorneys, subsidiaries,
insurers, predecessors, affiliates, successors, and agents from any and all
claims, liabilities or obligations of every kind and nature, whether now known
or unknown, suspected or unsuspected, which you ever had, or now have, including
but not limited to all claims arising out of or in connection with your
employment or termination of employment, work or services for the Company. This
release includes all federal and state statutory claims, federal and state
common law claims (including those for contract and tort), and claims under any
federal or state anti-discrimination statute or ordinance, including, without
limitation, Title VII of the Civil Rights Act of 1964 (as amended), the Age
Discrimination in Employment Act, 42 U.S.C. sections 1981 and 1983, the Employee
Retirement Income Security Act of 1974, the Americans with Disabilities Act, the
California Constitution, the California Fair Employment and Housing Act, the
California Unfair Competition Act (California Business and Professions Code
section 17200 et seq.), the California Unruh Act, and the California Labor Code.
This release does not extend to any claim for indemnification against liability
for acts or omissions committed in the course and scope of your employment with
the Company to which you otherwise may be entitled pursuant to Delaware General
Corporation Law, the Company’s certificate of incorporation, the Company’s
bylaws, or the Company’s directors’ and officers’ liability insurance coverage.

 

You also understand that Section 1542 of the Civil Code of the State of
California provides as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected the settlement with the debtor;”

 

and in signing this Agreement, you hereby waive and relinquish all rights you
may have under Section 1542 of the Civil Code of the State of California, or any
similar statute or law.



--------------------------------------------------------------------------------

Charles K. Crovitz

July 21, 2003

Page 4

 

c.    Non-Solicit:    Until July 25, 2004, you will not directly or indirectly
solicit or otherwise induce employees of the Company to become employed by you
or any business with which you are affiliated; nor will you directly or
indirectly solicit or induce employees of the Company to leave the Company.

 

d.    Good Will and Nondisparagement:    You agree to act in a manner that
protects the positive image of the Company and its employees, not to speak badly
of the Company or any of its employees, and not to act in any manner that is
harmful to the Company’s business interests.

 

e.    Consulting Services and Cooperation:    You agree to provide consulting
services and to be reasonably available to the Company as requested to respond
to requests for information for an average of 20 hours per month during the
Income Continuation Period.

 

f.    Execution of Documents:    Immediately upon request by the Company’s
General Counsel, you will execute all documents required by the Company
reasonably related to your employment, transition or termination of employment
by or affiliation with the Company, its affiliates, and direct and indirect
subsidiaries, including all directorships.

 

g.    Abide by Company Policies:    You agree to abide by and comply with all
applicable Gap Inc. policies, including, but not limited to, those contained in
the Code of Business Conduct.

 

4.    MISCELLANEOUS

 

The intent of this Agreement is to mutually, amicably and finally resolve and
compromise all issues and claims related to your employment and termination. The
execution of this Agreement shall not in any way be considered an admission of
liability on the part of the Company.

 

If there is any dispute over the terms, enforcement or obligations under this
Agreement, the prevailing party shall be entitled to recover from the other
party reasonable attorneys fees and/or costs incurred to enforce this Agreement.

 

This Agreement constitutes our entire agreement regarding your termination and
supersedes any previous agreements or understandings, if any, between us. This
is a legally binding Agreement. You are advised to consult with an attorney
prior to signing the Agreement. You have 21 days to consider this Agreement
(after which it will be withdrawn), but you may sign it sooner. If after
carefully reviewing this Agreement, it correctly sets forth our agreement,
please acknowledge this by signing both original Agreements where indicated
below. One Agreement is for your files. Please return the other to me. After
signing this Agreement you may revoke it within seven days. In order to do so,
you must notify me in writing within seven days after the date you sign this
Agreement that you intend to revoke it or you will be forever bound by the terms
of this Agreement. This Agreement will not be effective until the seven-day
period has elapsed.



--------------------------------------------------------------------------------

Charles K. Crovitz

July 21, 2003

Page 5

 

If you have any questions, please contact me.

 

Sincerely,      

Agreed

/S/    KATIE ROSSON               /S/    CHARLES K. CROVITZ        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Katie Rosson

Senior Vice President

Human Resources

      Charles K. Crovitz             July 21, 2003            

--------------------------------------------------------------------------------

            Date